Citation Nr: 0328186	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  03-13 788	)	DATE
	)
	)

On appeal from the James H. Quillen,
Department of Veterans Affairs (VA), Medical Center (MC) in 
Mountain Home, Tennessee 





THE ISSUE

Entitlement to reimbursement or payment for the cost of 
unauthorized medical treatment at the Johnson County Health 
Center on April 20, 2002.   





ATTORNEY FOR THE BOARD

J. Johnston, Counsel  




INTRODUCTION

The Board of Veteran's Appeals (Board) cannot verify the 
appellant's active military duty without the claims folder, 
which was not forwarded with the appeal as required.  

This matter comes before the Board on appeal from an adverse 
determination by the James H. Quillen, VA Medical Center, in 
Mountain Home, Tennessee, which denied the reimbursement or 
payment for the cost of unauthorized medical treatment at the 
Johnson County Health Center on April 20, 2002


REMAND

In his April 2003 Substantive Appeal, the appellant timely 
requested a personal hearing before a Veterans Law Judge at 
the RO.  The VAMC did not act on this request to schedule 
such hearing at the RO.  The VAMC must take appropriate steps 
to schedule the appellant for such a hearing.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.704, 
20.1304(a) (2002).  

Accordingly, to afford the veteran due process in this 
matter, this case must be REMANDED for the following action:

The VAMC should take appropriate steps to 
schedule the appellant for a personal 
hearing before a Veterans Law Judge at 
the local office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




